Filed 2/8/21 Arrieta v. Snowline Joint Unified School Dist. CA4/2

                     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
     publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                               publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 TONYA ARRIETA et al.,

           Plaintiffs and Appellants,                                     E072271

 v.                                                                       (Super.Ct.No. CIVDS1415926)

 SNOWLINE JOINT UNIFIED SCHOOL                                            OPINION
 DISTRICT et al.,

           Defendants and Respondents.



         APPEAL from the Superior Court of San Bernardino County. Thomas S. Garza,

Judge. Affirmed.

         Law Office of Robert D. Conaway and Robert D. Conaway for Plaintiffs and

Appellants.

         Cummings, McClorey, Davis, Acho & Associates and Ryan D. Miller for

Defendants and Respondents.

         Tonya Arrieta and Connor Arrieta sued Snowline Joint Unified School District

(the District) and Leonard Lopez (Lopez) for (1) failing to prevent a hostile work



                                                              1
environment (Gov. Code, § 12940, subd. (k)); (2) retaliation (Gov. Code, § 12940);

(3) false imprisonment; (4) stalking (Civ. Code, § 1708.7); and (5) a violation of the

Tom Bane Civil Rights Act (Civ. Code, § 52.1). After a 29-day trial, the jury found in

favor of the District and Lopez (collectively, defendants). On appeal, Tonya1 and

Connor (collectively, plaintiffs) raise issues pertaining to the trial court’s response to a

question from the jury. We affirm the judgment.

                     FACTUAL AND PROCEDURAL HISTORY

       A.     FIRST AMENDED COMPLAINT

       Plaintiffs filed two complaints against defendants, which were consolidated. In

the first amended complaint in case No. CIVDS1415926, plaintiffs alleged that

(1) Tonya was Connor’s Mother; (2) Tonya was a teacher in the District; (3) Connor

was a student in the District; and (4) Lopez was the principal at the school where Tonya

worked and Connor attended school. Plaintiffs claimed that Lopez sexually harassed

Tonya “starting on or about September 20, 2013.” In the sexually hostile work

environment cause of action, plaintiffs alleged the District failed to provide sexual

harassment classes and, more generally, that the District “did not take all steps

reasonably necessary to prevent harassment and retaliation as required by California

Government Code § 12940(k).”




       1
       We use first names for the sake of clarity because plaintiffs share the same last
name. No disrespect is intended.

                                              2
       B.     PLAINTIFFS’ EVIDENCE

       Lopez began working as principal at Serrano High School (the school) in May

2013. Tonya also began working at the school in 2013. Tonya taught in the ROP

program.2 Jayne Harrower also taught in the school’s “ROP” program. In 2013, the

supervisor for the school’s ROP program was Matt Wells.

       During the fall 2013 semester, which began in August, Lopez came into Tonya’s

classroom approximately 15 times while Tonya was teaching. Lopez would typically

stay in the classroom for 15 minutes and watch Tonya. On some occasions, Lopez

would place his hand on his thigh and “adjust himself a lot,” while watching Tonya.

Tonya felt uncomfortable when Lopez would enter her classroom.

       On September 20, 2013, Tonya and Lopez met in Lopez’s office. While in

Lopez’s office, Lopez spoke to Tonya “about how he had a lot of chemistry with

[her] . . . and he started talking about an ex-girlfriend and how [Tonya] looked like her

and . . . [¶] . . . [¶] . . . [t]hat she was wild and she would get on top of him and take

control and that [Tonya] looked like [she] would do that.” Lopez caused Tonya to feel

“really nervous and scared.” As Tonya exited the office, Lopez blocked her path.

Lopez put his arms around Tonya, so that his hands were touching her clothed buttocks.

Lopez said, “ ‘Mmm,’ ” while his hands were on Tonya’s buttocks. Tonya felt Lopez’s

erect penis against her. With one hand on Tonya’s buttock, Lopez asked “if he could

touch” while using his free hand to gesture at Tonya’s breasts; he also grazed her


       The ROP classes were part of “the medical pathway . . . kind of like a medical
       2
academy at [the school],” so we infer that ROP means regional occupational program.

                                               3
breasts with his hand. Tonya said “no” and slapped Lopez’s hand. Lopez “looked

really mad” and said, “Okay.” Tonya left.

       After leaving Lopez’s office, Tonya cried and told Harrower about the incident.

Tonya felt embarrassed by the incident. On September 23, 2013, Harrower reported the

September 20th incident to her and Tonya’s supervisor, Matt Wells. The District

investigated the incident between Tonya and Lopez and wrote a report about the

investigation in October 2013. Lopez was placed on administrative leave until

November 2013.

       When Lopez returned from administrative leave, he drove past his assigned

parking place in the school’s parking lot, drove “all the way around the parking lot and

[drove] slow by [Tonya] and stare[d] at [her].” On two occasions, Lopez followed

Tonya from the school’s office to her classroom. When Tonya walked faster, Lopez

also walked faster, “and he was going fast like if [Tonya] were to stop he would slam

into [her].” Within a month or two of Lopez returning from administrative leave, he

followed Tonya home.

       At the end of 2013 or in early 2014, after Tonya had complained several times to

the District’s director of human resources about Lopez following her, Lopez stopped

following her. At that point, Lopez began visiting her son’s, Connor’s, classes. In the

2014-2015 schoolyear, Connor was a sophomore at the school. In 2014 or 2015,

Connor complained to Tonya “that Lopez was showing up at his class all the time in the

weight room especially and that [Lopez] was staring at him.”




                                            4
       Connor changed schools in 2015. At the time of trial Tonya continued to work at

the school. Lopez stopped working for the District in June 2015.

       C.     CLOSING ARGUMENT

       During closing argument, Mr. Conaway, plaintiffs’ attorney said, “ ‘When did

this start?’ The September 20th, you know, put aside the fact that we have a report in

there with the wrong date . . . . [¶] Why would you just start with the events of

September 20th? Is the bias so bad in this District that only another employee comes

forward to make a complaint like Jane Harrower? Are we going to investigate it?”

       Later in his argument, Conaway said, “I’m just making sure I’ve covering [sic]

the hostile work environment. Again, this is where the facts overlie. You’ve got the

events before 9/20, which—you’ve got the events on 9/20. You’ve got this interview

process that’s a little bit of a concealment of who and what the intentions are. And then

you have the ongoing harassment.”

       D.     JURY INSTRUCTION

       For the cause of action of failing to prevent a hostile workplace (Gov. Code,

§ 12940, subd. (k)), the trial court instructed the jury with CACI No. 2527 as follows:

“Tonya Arrieta claims that Leonard Lopez and [the District] failed to take all reasonable

steps to prevent retaliation based on her complaint regarding Leonard Lopez. To

establish this claim, Tonya Arrieta must prove all of the following: [¶] . . . [¶] 3. That

Leonard Lopez and [the District] failed to take all reasonable steps to prevent the

retaliation; [¶] . . . [¶] 5. That Leonard Lopez’s and [the District’s] failure to take all




                                              5
reasonable steps to prevent retaliation was a substantial factor in causing Tonya

Arrieta’s harm.”

       E.     SPECIAL VERDICT FORM AND JURY QUESTION

       The jury was given a 20-page special verdict form that presented many

questions. On the fifth page of the form, the following question was presented to the

jury, with the option to respond “yes” or “no”: “1. Did [the District] fail to take all

reasonable steps to prevent the harassment/discrimination/retaliation?”3

       During deliberations, the jury sent a question to the trial court asking, “Page 5

Question 1. Does this question apply pre-allegation, post allegation, or both[?]

(Allegation = Sept. 20, 2013 meeting).” The trial court discussed the jury’s question

with the parties’ attorneys. Defendants’ attorney said, “I don’t think there w[ere] any

allegations prior to September 20th.” Defendants’ attorney asserted the District was not

aware of a hostile work environment prior to Harrower’s September 23, 2013, report, so

it could not be liable for conduct prior to September 20.




       3  In plaintiffs’ hostile work environment cause of action, they alleged the
District failed to prevent harassment and retaliation. (Gov. Code, § 12940, subd. (k).)
In the jury instruction, the focus was on a failure to prevent retaliation. On the special
verdict form, the jury was asked about the District’s failure to prevent
harassment/discrimination/retaliation. Our understanding is that, while the pleading,
jury instruction, and special verdict form do not perfectly align, they all pertain to a
claim that the District failed to prevent a hostile work environment. (Gov. Code, 12940,
subd. (k).) The jury was given a separate instruction about the District’s alleged failure
to correct a hostile work environment. (Gov. Code, § 12940, subd. (j).) We do not
include that instruction herein because it is focused on correction, rather than
prevention.

                                             6
       Conaway argued that Tonya complained to Wells, prior to September 20, 2013,

that Lopez “ ‘was in [her] class the whole time.’ ” However, according to Conaway,

Tonya did not recall exactly when she shared that information with Wells. Later in the

discussion, Conaway contended, “[T]he relevant event window here is obviously when

the contact starts with Tonya.” Next, Conaway argued that the cause of action against

the District concerned “failing to prevent, which gets to a policy issue.”

       The trial court said, “I’m just trying to guide the jury in terms of their question.

They don’t know the time frame to consider.” The court continued, “It appears based

on the evidence all counsel have reviewed this afternoon and this morning, it appears

that there’s nothing to lock down and substantiate the time frame before September

20th. [¶] So in doing so, it would appear that the jury would need to be instructed that

they need to consider the issue from September 20th and thereafter.” The trial court

gave the following answer to the jury’s question: “The jury is to consider from Sept.

20, 2013 and thereafter.”

       On the special verdict form, in response to the first question on page five, i.e., the

subject of the jury’s question, the jury marked the “Yes” line, reflecting that the District

“fail[ed] to take all reasonable steps to prevent the

harassment/discrimination/retaliation.” The jury then proceeded to the next question on

the form, which concerned causation. The causation question asked whether the

District’s failure to prevent harassment/discrimination/retaliation was a substantial

factor in causing Tonya’s harm. The jury marked the “No” line.




                                              7
                                       DISCUSSION

       A.     EXCLUSION OF EVIDENCE

       Plaintiffs assert the trial court’s response to the jury’s question effectively

resulted in the exclusion of evidence pertaining to events before September 20, 2013,

thereby denying plaintiffs their federal and state constitutional rights to a jury trial. The

trial court’s response to the jury’s question did not exclude evidence. Therefore, we

interpret plaintiffs’ argument as asserting the trial court directed the jury to disregard

evidence that was presented during the trial.

       We begin with plaintiffs’ premise that the trial court directed the jury to

disregard evidence. The special verdict form question at issue pertained to the cause of

action for failing to prevent a hostile workplace under California’s Fair Employment

and Housing Act (FEHA). (Gov. Code, § 12940, subd. (k).) A plaintiff/employee bears

the burden of proof in a FEHA cause of action. (Green v. State of California (2007) 42

Cal.4th 254, 263.)

       In the instant case, after the trial court answered the jury’s question regarding the

element of failing to prevent a hostile work environment, the jury found in favor of

plaintiffs on that element. The jury could not have found in favor of plaintiffs if the trial

court had directed the jury to disregard all of plaintiffs’ evidence on the topic, given that

plaintiffs bore the burden of proof. Thus, to the extent the trial court’s answer caused

the jury to disregard some evidence, there was still a sufficient amount of evidence for

the jury to find in plaintiffs’ favor on the element of the District failing to prevent a

hostile workplace. In other words, the jury’s “yes” answer on the special verdict form


                                              8
indicates the jury did not interpret the court’s answer as instructing it to disregard all

relevant evidence.

       Plaintiffs assert the exclusion of evidence is a constitutional error that is

reversible per se. If a court excludes all of a party’s evidence, then the error is

reversible per se because a prejudice analysis cannot be conducted when the evidence

was not presented. When some evidence has been presented then an appellant must

demonstrate prejudice. (Gordon v. Nissan Motor Co., Ltd. (2009) 170 Cal.App.4th

1103, 1114-1115.)

       In the instant case, plaintiffs were able to present their evidence and the jury

found in plaintiffs’ favor on the element of the District’s failure to prevent a hostile

work environment. Because plaintiffs presented their evidence, and, after the trial

court’s answer, there was sufficient evidence for the jury to find plaintiffs’ met their

burden of proof, plaintiffs would need to demonstrate prejudice. Any error would not

be reversible per se.

       In their appellants’ opening brief, plaintiffs give a list of evidence and then

conclude, “Damage (cause and effect) evidence was there, but the Court denied the jury

access to same in coming to their verdict.” We presume plaintiffs are asserting that they

suffered prejudice because the trial court instructed the jury to disregard evidence on the

element of causation.

       On the special verdict form, the jury was asked about the District’s failure to

prevent a hostile workplace, and the jury found in favor of plaintiffs on that issue. The

next question on the special verdict form was whether the District’s failure was a


                                              9
substantial factor in causing harm to Tonya. On causation, the jury found in the

District’s favor.

       Plaintiffs provide no analysis explaining how the trial court’s answer to the jury’s

question could have excluded too much evidence for plaintiffs to establish causation,

yet left in sufficient evidence for plaintiffs to prove the failure to prevent a hostile

workplace. Temporally, the failure to prevent would have preceded causation and

damages. Therefore, to the extent the trial court improperly made the start date for the

cause of action too late, e.g., the jury should have considered a failure to prevent before

September 20, 2013, we cannot see how that alleged error would have prejudicially

impacted the causation element. The jury found in favor of plaintiffs on the first

element within the cause of action, i.e., the failure to prevent. Therefore, any error

related to the start date for the cause of action would not have impacted the second

element within the cause of action, i.e., causation. Rather, it appears the jury found that

the District failed to prevent a hostile workplace, but that failure was not a substantial

factor in any harm suffered by Tonya. In sum, plaintiffs have not established prejudice.

(See Code Civ. Proc., § 475 [no judgment may be reversed unless the error is

prejudicial].)

       B.        IMPROPER COMMENT AND COERCED VERDICT

       Plaintiffs contend the trial court’s answer to the jury’s question was an improper

comment on the evidence, which resulted in a coerced verdict. The jury’s question, and

the trial court’s response, pertained to the element of the District’s failure to prevent a

hostile work environment. The jury found in favor of plaintiffs on that element.


                                              10
Therefore, to the extent the trial court coerced a finding on that element, the coercion

favored plaintiffs, which means any error would be harmless. (See Code Civ. Proc.,

§ 475 [no judgment may be reversed unless the error is prejudicial].)

       C.     NOTICE REQUIREMENT: FAILURE TO PREVENT

       Plaintiffs contend the trial court erred in its response to the jury’s question

because the trial court effectively added a notice requirement to the element of failing to

prevent a hostile work environment. They support that contention only with the

following sentences: “CACI 2525 used [sic] defines supervisor and then allow [sic]

argument during deliberations from counsel to effectively diminish if not eliminate the

reasonable inferences as to who under CACI functioned as a supervisor or agent. [¶]

CACI 2521(a) Talks about what the law on notice is—it can be agents that knew or

should have known.”

       Plaintiffs do not set forth the relevant statutory elements for their cause of action,

and they do not analyze whether notice is an element of the cause of action. Due to

plaintiffs’ failure to provide meaningful legal analysis concerning whether notice is an

element of their cause of action, we deem this issue to be forfeited. (Central Valley Gas

Storage LLC v. Southam (2017) 11 Cal.App.5th 686, 694-695.)

       D.     PROOF OF NOTICE

       Plaintiffs contend, “Notice for the school district under the applicable CACI’s

was satisfied making the September 20, 2013 cutoff charge to the jury reversible error.”

(All caps. and boldface omitted.) It is not clear to us how the trial court’s answer to the

jury’s question created a notice requirement related to the District’s failure to prevent a


                                             11
hostile work environment. Nevertheless, if the trial court’s answer did create a notice

requirement for the District in regard to the failure to prevent element, then the jury

found that notice requirement was met because the jury found in favor of plaintiffs on

the failure to prevent element. Given the jury found in favor of plaintiffs on this

element, we agree with plaintiffs that any notice requirement was satisfied.

       E.       NOTICE REQUIREMENT: STALKING AND FALSE

                IMPRISONMENT

       Plaintiffs contend the trial court’s answer improperly created a notice element for

the false imprisonment and stalking causes of action that they brought against Lopez.

       “Absent some contrary indication in the record, we presume the jury follows its

instructions.” (Cassim v. Allstate Ins. Co. (2004) 33 Cal.4th 780, 803-804.) In regard to

the special verdict form, the jury was instructed: “You must consider each question

separately.” The jury’s question and the trial court’s response pertained to the timeline

for an element within the hostile work environment cause of action. There is no

indication that the jury took the trial court’s answer and applied it to different causes of

action against a different defendant, e.g., stalking and false imprisonment against Lopez.

Given that (1) the jury was specifically instructed each question was to be separately

considered; (2) we must presume the jury followed that instruction; and (3) there is no

indication the jury failed to follow that instruction, we find plaintiffs’ contention

unpersuasive.

       Plaintiffs assert the addition of the notice element violated their right of due

process. There is no indication the trial court added a notice element to the false


                                             12
imprisonment and stalking causes of action because the trial court’s answer to the jury

concerned the hostile work environment cause of action. Accordingly, we conclude

plaintiffs’ right of due process was not violated.

       F.     IMPEACHMENT EVIDENCE

       Plaintiffs contend the trial court’s answer to the jury’s question also excluded

relevant impeachment evidence pertaining to Connor’s civil rights cause of action. As

explained ante, the jury’s question and the trial court’s answer pertained to an element

within the hostile work environment cause of action. There is no indication the jury

applied the trial court’s answer to a different cause of action involving a different

plaintiff.

       G.     ZIMMERMAN TESTIMONY

              1.     PROCEDURAL HISTORY

       The parties’ attorneys and the trial court discussed the jury’s question and the

trial court’s proposed response. The discussion occurred in court, on the record, outside

the presence of the jury. The relevant portion of the discussion is as follows:

       “Mr. Miller [(defendants’ attorney)]: I don’t think there was any allegations

prior to September 20th.

       “Mr. Mortimer [(defendants’ attorney)]: I think they were post-September 20,

that’s my understanding too.

       “Mr. Conaway [(plaintiffs’ attorney)]: Well, there were the two girls in the

classroom. And there was Dr. Morris.

       “Mr. Mortimer: Don’t they have to be put on notice?


                                             13
       “Mr. Conaway: It was mediation with Dr. Morris.

       “Mr. Mortimer: Not involving Mr. Lopez or the District. That’s a separate issue.

       “Mr. Zimmerman [(the District’s assistant superintendent of human resources)]:

It was about a conference period.

       “Mr. Mortimer: Yeah, it was a completely—

       “Mr. Zimmerman: It was just a conversation between her and the principal.”

              2.      ANALYSIS

       Plaintiffs contend that the District’s assistant superintendent of human resources,

Mr. Zimmerman, testified during the discussion regarding the jury’s question. Plaintiffs

cite the statements, “It was about a conference period” and “It was just a conversation

between her and the principal.” Plaintiffs assert it is improper to receive “evidence out

of Court.” Mr. Zimmerman’s comments occurred on the record, while court was in

session, during a discussion of the jury’s question. It is unclear in what manner

plaintiffs believe Mr. Zimmerman’s statements (A) were evidence, and (B) were made

outside of court. Because plaintiffs do not offer meaningful legal analysis to explain

their contention, we deem the issue to be forfeited. (Central Valley Gas Storage LLC v.

Southam, supra, 11 Cal.App.5th at pp. 694-695.)

       H.     APPELLANTS’ REPLY BRIEF

       In their appellants’ reply brief, plaintiffs assert the trial court erred by

communicating with the jury outside of the courtroom, and that their right of

confrontation was violated by the exclusion of evidence. We do not address issues that




                                              14
are raised for the first time in a reply brief. (Reichardt v. Hoffman (1997) 52

Cal.App.4th 754, 764.)

       I.     ADEQUACY OF THE RECORD

       Defendants contend that plaintiffs failed to provide an adequate record on appeal

because plaintiffs did not provide “juror affidavits, or anything else that would tend to

show but for the trial court’s answer to the jury question, a different verdict would have

been reached.” We would not expect affidavits, which were not presented in the trial

court, to be part of the record on appeal. (In re Angel L. (2008) 159 Cal.App.4th 1127,

1141.) Accordingly, we are not persuaded by defendants’ assertion that the record is

inadequate.

                                       DISPOSITION

       The judgment is affirmed. Respondents are awarded their costs on appeal. (Cal.

Rules of Court, rule 8.278(a)(1).)

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                       MILLER
                                                                                            J.

We concur:


RAMIREZ
                               P. J.


RAPHAEL
                                  J.



                                            15